In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0400V
                                          UNPUBLISHED


    LILLIAN ROBINSON,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: September 8, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Katherine Esposito, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

        On April 7, 2020, Lillian Robinson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered “a left shoulder injury resulting from
the adverse effects of an influenza vaccination . . . received on November 26, 2018.
Petition at 1; Stipulation, filed at September 7, 2021, ¶¶ 1-2, 4. Petitioner further alleges
that she sustained her shoulder injury within the time period set forth in the Table and that
she experienced residual effects of this injury for more than six months. Petition at ¶¶ 4,
6, 8, 15; Stipulation at ¶ 4. Respondent denies that Petitioner sustained a SIRVA Table
injury; denies that the flu vaccine caused Petitioner’s alleged shoulder injuries, or any
other injury; and denies that her current condition is a sequela of a vaccine-related injury.
Stipulation at ¶ 6.



1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on September 7, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $52,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
OocuSlgn Envelope ID: A2EBAAD4-6FF5-4B3A-8118-5048C7EAE040




                             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                             OFFICE OF SPECIAL MASTERS

            *************************************
            LILLIAN ROBINSON,                                *
                                                             *
                                     Petitioner,             *             No. 20-400V
                                                             *             Chief Special Master Corcoran
            v.                                               *
                                                             *
            SECRETARY OF HEALTH AND                          *
            HUMAN SERVICES,                                  *
                                                             *
                                     Respondent.             *
            *************************************
                                                         STIPULATION

                    The parties hereby stipulate to the following matters:

                    1.      Petitioner, Lillian Robinson, filed a petition for vaccine compensation under the

            National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

            Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

            of an influenza ("flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

            C.F.R. § 100.3 (a).

                    2.      Petitioner received a flu vaccine in her left arm on November 26, 2018. She also

            received a pneumococcal polysaccharide vaccine in her left arm at the same appointment, which

            is not included on the Table.

                    3.      These vaccines were administered within the United States.

                    4.      Petitioner alleges that she sustained a shoulder injury related to vaccine

            administration ("SIRVA") within the time period set forth in the Table. She further alleges that

            she has experienced residual effects of this injury for more than six months.
DocuS!gn Envelope ID: A2EBAAD4-6FF5-4B3A·8118-5048C7EAE04D




                    5.       Petitioner represents that there has been no prior award or settlement ofa civil

            action for damages on her behalf as a result of her condition.

                    6.       Respondent denies that petitioner sustained a SIR.VA Table injury; denies that the

            flu vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that her

            current condition is a sequelae of a vaccine-related injury.

                    7.       Maintaining their above-stated positions, the parties nevertheless now agree that

            the issues between them shall be settled and that a decision should be entered awarding the

            compensation described in paragraph 8 of this Stipulation.

                    8.       As soon as practicable after an entry of judgment reflecting a decision consistent

            with the tenns of this Stipulation, and after petitioner has filed an election to receive

            compensation pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human

            Services will issue the following vaccine compensation payment:

                    A lwnp sum of $52,500.00 in the form of a check payable to petitioner. This amount
                    represents compensation for all damages that would be available under 42 U.S.C.
                    § 300aa-15(a).

                    9.      As soon as practicable after the entry of judgment on entitlement in this case, and

            after petitioner has filed both a proper and timely election to receive compensation pursuant to

            42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

            before the special master to award reasonable attorneys' fees and costs incurred in proceeding

            upon this petition.

                    10.     Petitioner and her attorney represent that compensation to be provided pursuant to

            this Stipulation is not for any items or services for which the Program is not primarily liable

            under 42 U.S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonably be

            expected to be made under any State compensation programs, insurance policies, Federal or



                                                              2
DocuSign Envelope ID: A2EBMO4-6FF5-4B3A·6116-5046C7EAE04O




            State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

            § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

                    11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

            paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

            to the availability of sufficient statutory funds.

                    12.     The parties and their attorneys further agree and stipulate that, except for any

            award for attorneys' fees, and litigation costs, the money provided pursuant to this Stipulation

            will be used solely for the benefit of petitioner as contemplated by a strict construction of 42

            U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-l5(g) and (h).

                    13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

            individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

            does forever irrevocably and unconditionally release, acquit and discharge the United States and

            the Secretary of Health and Human Services from any and all actions or causes of action

            (including agreements, judgments, claims, damages, loss of services, expenses and all demands

            of whatever kind or nature) that have been brought, could have been brought, or could be timely

           brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

           Program, 42 U.S.C. § 300aa-l 0 et seq., on account of, or in any way growing out of, any and all

           known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

           from, or alleged to have resulted from a flu vaccine administered on November 26, 2018, as

           alleged by petitioner in a petition for vaccine compensation filed on or about April 7, 2020, in

           the United States Court of Federal Claims as petition No. 20-400V.

                    14.     If petitioner should die prior to entry of judgment, this agreement shall be

           voidable upon proper notice to the Court on behalf of either or both of the parties.



                                                                 3
DocuSign Envelope ID: A2EBAA04-6FF5-4B3A-8118-5048C7EAE04O




                     15.     If the special master fails to issue a decision in complete confonnity with the

            tenns of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

            with a decision that is in complete confonnity with the tenns of this Stipulation, then the parties'

            settlement and this Stipulation shall be voidable at the sole discretion of either party.

                     16.    This Stipulation expresses a full and complete negotiated settlement of liability

            and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

            except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

            the parties hereto to make any payment or to do any act or thing other than is herein expressly

            stated and clearly agreed to. The parties further agree and understand that the award described in

            this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

            amount of damages, and further, that a change in the nature of the injury or condition or in the

            items of compensation sought, is not grounds to modify or revise this agreement.

                    17.     This Stipulation shall not be construed as an admission by the United States or the

            Secretary of Health and Human Services that petitioner sustained a SIRVA Table injury; that the

            flu vaccine caused petitioner's alleged shoulder injuries, or any other injury; or that her current

            condition is a sequelae of a vaccine-related injury.

                    18.     All rights and obligations of petitioner hereunder shall apply equally to

            petitioner's heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION

           I
           I
           I
           I
           I
           I
           I
           I


                                                              4
DocuSign Envelope ID: A2EBMD4-6FF5-4B3A·8118-5048C7EAE040




            Respectfully submitted,

            PETITIONER:



            LILLIAN ROBfNSON

            ATTORNEY OF RECORD FOR                               AUTHORIZED REPRESENTATIVE
            PETITIONER:                                          OF THE ATTORNEY GENERAL:



              EIG    INF
                                                                 ~~\J_e~~
                                                                 HEATHER L. PEARLMAN
            MULLER BRAZI , LLP                                   Deputy Director
            715 Twinning Road, Suite 208                         Torts Branch
            Dresher, PA 19025                                    Civil Division
            (215) 885-1655                                       U.S. Department of Justice
            leigh@myvaccinelawyer.com                            P.O. Box 146
                                                                 Benjamin Franklin Station
                                                                 Washington, DC 20044-0146

            AUTHORIZED REPRESENTATIVE                            ATTORNEY OF RECORD FOR
            OF THE SECRETARY OF HEALTH                           RESPONDENT:
            AND HUMAN SERVICES:


           't>al,t 'P. Mt.Shi.tr, t:>HS e, MS, A'PR.N, for       l,y ~ L t ' ~
           TAMARA OVERBY                                         KA THERINE C. ESPOSITO
           Acting Director, Division of Injury                   Trial Attorney
            Compensation Programs                                Torts Branch
           Healthcare Systems Bureau                             Civil Division
           Health Resources and Services                         U.S. Department of Justice
            Administration                                       P.O. Box 146
           U.S. Department of Health                             Benjamin Franklin Station
            and Human Services                                   Washington, DC 20044-0146
           5600 Fishers Lane, 08N 146B                           (202) 305-3774
           Rockville, MD 20857                                   katherine.esposito@usdo j.gov


           Dated: oq     /o-::,,ho1, t



                                                             5